Mellott,
dissenting: The conclusion of the majority, that the amount paid for premiums on the group of policies aggregating $500,000 in face amount should not be considered income of the petitioner, seems to me erroneous.
We have held that premiums paid by corporations for insurance on the lives of officers and employees, where the corporation is not a beneficiary, constitute income to the insured. Frank D. Yuengling, 27 B. T. A. 782; affd., 69 Fed. (2d) 971, on authority of Burnet v. Wells, 289 U. S. 670. See also George Matthew Adams, 18 B. T. A 381; N. Loring Danforth, 18 B. T. A. 1221. That is especially true where, as here, the insured is president and director of a corporation, the majority of the stock of which is owned by him and members of his family.
The fact that the corporation was originally the named beneficiary is not, in my opinion, important. We are concerned only with the payments made for premiums during the year 1928, after the wife and sons had been named as beneficiaries. When the payments were made, the corporation had no right or power to change the beneficiary ; hence, the payments made by it were for the purpose of continuing in force policies in which it had no interest.
Under the circumstances, I feel that the amounts so paid constituted additional compensation to the petitioner, and should have been reported by him as income. Accordingly, I dissent from the portion of the opinion holding that the Commissioner erred in treating the amount of such premiums as income to the petitioner.
Black, Seawell, Matthews, and ArNOld agree with this dissent.